PAUL E. SALAMANCA
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

STATE OF WASHINGTON, et al.,                 )
                                             )
      Plaintiffs,                            )
                                             )
         v.                                  ) Case No. 3:20-cv-00224-SLG
                                             )
DAVID BERNHARDT, et al.,                     )
                                             )
      Defendants.                            )
____________________________________________ )

                      DEFENDANTS’ ANSWER TO COMPLAINT

       Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Federal Defendants

David L. Bernhardt, in his official capacity as Secretary of the Interior; United States

Department of the Interior (“DOI”); and United States Bureau of Land Management

(“BLM”); plead as follows in response to Plaintiffs’ Complaint, see ECF No. 1.

                                     INTRODUCTION

       1.      The allegations of the first sentence of paragraph 1 constitute Plaintiffs’


State of Washington v. Bernhardt                                       Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                    1


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 1 of 39
characterization of their case, to which no response is required. To the extent a response

may be deemed required, Defendants deny the allegations. The allegations of the second

sentence of paragraph 1 consist of legal conclusions, to which no response is required. To

the extent a response is required, these allegations are denied.

        2.     Defendants admit the allegations of paragraph 2 that the Arctic National

Wildlife Refuge (Arctic Refuge) is America's largest national wildlife refuge. The term

“wildest” as used in paragraph 2 is vague and ambiguous and Defendants cannot attribute

knowledge to it, and on that basis deny that allegation. Defendants lack knowledge and

information sufficient to form a belief as to the truth of the remaining allegations of

paragraph 2 and on that basis deny them.

        3.     Defendants admit the allegations of paragraph 3 that the Arctic Refuge

Coastal Plain (Coastal Plain) is approximately 1.56 million acres and provides habitat for

caribou, polar bear, a threatened species under the Endangered Species Act, migratory

birds, and other species. Defendants lack knowledge and information sufficient to form a

belief as to the truth of the remaining allegations of paragraph 3 and on that basis deny

them.

        4.     Defendants admit the allegations of paragraph 4 that the Arctic Ocean’s

Beaufort Sea is to the north and the Mollie Beattie Wilderness is to the south of the

Coastal Plain, which is on the northeastern edge of the Arctic Refuge, and admit that the

Gwich’in peoples refer to the Coastal Plain as Iizhik Gwats’an Gwandaii Goodlit, the

“Sacred Place Where Life Begins”. The terms “fragile” and “particularly vulnerable” as


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   2


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 2 of 39
used in paragraph 4 are vague and ambiguous and Defendants cannot attribute knowledge

to them, and on that basis deny the remaining allegations of paragraph 4.

       5.      The allegations of paragraph 5 appear to characterize Public Land Order

(PLO) 2214 and the Alaska National Interest Lands Conservation Act (ANILCA), which

speak for themselves and provide the best evidence of their contents. Any allegations

contrary to their plain language, meaning, and context are denied.

       6.      The allegations of paragraph 6 purport to characterize the Tax Cuts and

Jobs Act of 2017, Pub. L. No. 115-97, 131 Stat. 2054 (2017) (Tax Act), which speaks for

itself and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

       7.      The allegations of first sentence of paragraph 7 consist of legal conclusions,

to which no response is required. To the extent a response is required, these allegations

are denied. Defendants deny the allegations of the second sentence of paragraph 7.

       8.      The allegations of paragraph 8 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       9.      The allegations of paragraph 9 constitute Plaintiffs’ characterization of their

case, to which no response is required. To the extent a response is required, these

allegations are denied, and Defendants deny that Plaintiffs are entitled to the relief sought

or any form of relief.

                               JURISDICTION AND VENUE

       10.     The allegations of paragraph 10 consist of legal conclusions, to which no


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   3


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 3 of 39
response is required. To the extent a response is required, these allegations are denied.

       11.     The allegations of paragraph 11 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       12.     The allegations of paragraph 12 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       13.     The allegations of paragraph 13 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       14.     The allegations of paragraph 14 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       15.     The allegations of paragraph 15 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       16.     The allegations of paragraph 16 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

                                         PARTIES

       17.     The allegations of paragraph 17 constitute Plaintiffs’ characterization of

their case, to which no response is required. To the extent a response is required, these

allegations are denied.

       18.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 18 and on that basis deny them.

       19.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 19 and on that basis deny them.


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   4


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 4 of 39
       20.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 20 and on that basis deny them.

       21.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 21 and on that basis deny them.

       22.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 22 and on that basis deny them.

       23.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 23 and on that basis deny them.

       24.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 24 and on that basis deny them.

       25.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 25 and on that basis deny them.

       26.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 26 and on that basis deny them.

       27.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 27 and on that basis deny them.

       28.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 28 and on that basis deny them.

       29.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 29 and on that basis deny them.

       30.     Defendants lack knowledge and information sufficient to form a belief as to


State of Washington v. Bernhardt                                    Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                 5


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 5 of 39
the truth of the allegations of paragraph 30 and on that basis deny them.

       31.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 31 and on that basis deny them.

       32.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 32 and on that basis deny them.

       33.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 33 and on that basis deny them.

       34.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 34 and on that basis deny them.

       35.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 35 and on that basis deny them.

       36.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 36 and on that basis deny them.

       37.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 37 and on that basis deny them.

       38.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 38 and on that basis deny them.

       39.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 39 and on that basis deny them.

       40.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 40 and on that basis deny them.


State of Washington v. Bernhardt                                    Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                 6


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 6 of 39
       41.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 41 and on that basis deny them.

       42.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 42 and on that basis deny them.

       43.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 43 and on that basis deny them.

       44.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 44 and on that basis deny them.

       45.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 45 and on that basis deny them.

       46.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 46 and on that basis deny them.

       47.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 47 and on that basis deny them.

       48.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 48 and on that basis deny them.

       49.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 49 and on that basis deny them.

       50.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 50 and on that basis deny them.

       51.     Defendants lack knowledge and information sufficient to form a belief as to


State of Washington v. Bernhardt                                    Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                 7


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 7 of 39
the truth of the allegations of paragraph 51 and on that basis deny them.

       52.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 52 and on that basis deny them.

       53.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 53 and on that basis deny them.

       54.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 54 and on that basis deny them.

       55.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 55 and on that basis deny them.

       56.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 56 and on that basis deny them.

       57.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 57 and on that basis deny them.

       58.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 58 and on that basis deny them.

       59.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 59 and on that basis deny them.

       60.     The phrase “bears responsibility” as used in paragraph 60 is vague and

ambiguous and Defendants cannot attribute knowledge to it, and on that basis deny that

allegation. Defendants admit the remaining allegations of paragraph 60.

       61.     The phrase “bears responsibility” as used in paragraph 61 is vague and


State of Washington v. Bernhardt                                    Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                 8


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 8 of 39
ambiguous and Defendants cannot attribute knowledge to it, and on that basis deny that

allegation. Defendants admit the remaining allegations of paragraph 61.

       62.     Defendants note that BLM is a “bureau” within the Department of the

Interior, and that the phrase “bears responsibility” as used in paragraph 62 is vague and

ambiguous and Defendants cannot attribute knowledge to it, and on that basis deny that

allegation. Defendants admit the remaining allegations of paragraph 62.

                                     BACKGROUND

       63.     The allegations of paragraph 63 purport to characterize PLO 2214, which

speaks for itself and is the best evidence of its contents. Any allegations contrary to its

plain language, meaning, and context are denied.

       64.     The allegations of paragraph 64 purport to characterize ANILCA, which

speaks for itself and is the best evidence of its contents. Any allegations contrary to its

plain language, meaning, and context are denied.

       65.     The phrase “most biologically productive part” as used in the first sentence

of paragraph 65 is vague and ambiguous and Defendants cannot attribute knowledge to it,

and on that basis deny the allegations of the first sentence. Defendants admit the

allegations of the second sentence of paragraph 65 that the terrain of the Coastal Plain is

comprised of mostly water or wetland and its wetland function and structure remain

intact. Defendants deny the remaining allegations of the second sentence.

       66.     Defendants admit the allegations of the first sentence of paragraph 66 that

along with caribou, polar bear, and other wildlife, more than 156 migratory bird species


State of Washington v. Bernhardt                                       Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                    9


         Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 9 of 39
depend on the Coastal Plain’s ecosystem. Defendants deny the remaining allegations of

the first sentence of Paragraph 66. Defendants admit the allegations of the second

sentence of paragraph 66 that numerous bird species’ migratory pathways include the

Coastal Plain, other continents and the flyways of the continental United States, but lack

knowledge and information sufficient to form a belief as to the truth of the remaining

allegations of the second sentence of paragraph 66 and on that basis deny them.

       67.     Defendants admit the allegations of paragraph 67 that the Arctic Refuge

and its Coastal Plain have long-served as an important resource for scientific research,

such as the study of migratory birds, within the National Wildlife Refuge System.

Defendants deny the remaining allegations of Paragraph 67.

       68.     The allegations of paragraph 68 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       69.     The allegations of paragraph 69 purport to characterize ANILCA and the

National Wildlife Refuge System Administration Act (Refuge Act), which speak for

themselves and are the best evidence of their contents. Any allegations contrary to their

plain language, meaning, and context are denied.

       70.     The allegations of paragraph 70 purport to characterize the Refuge Act,

which speaks for itself and is the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       71.     The allegations of paragraph 71 purport to characterize the Refuge Act,

which speaks for itself and is the best evidence of its contents. Any allegations contrary


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  10


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 10 of 39
to its plain language, meaning, and context are denied.

       72.     The allegations of paragraph 72 purport to characterize the Refuge Act,

which speaks for itself and is the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       73.     The allegations of paragraph 73 purport to characterize the Refuge Act,

which speaks for itself and is the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       74.     The allegations of paragraph 74 purport to characterize ANILCA, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       75.     The allegations of paragraph 75 purport to characterize ANILCA and PLO

2214, which speak for themselves and provide the best evidence of their contents. Any

allegations contrary to their plain language, meaning, and context are denied.

       76.     The allegations of paragraph 76 purport to characterize ANILCA, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       77.     The allegations of paragraph 77 purport to characterize ANILCA, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       78.     The allegations of paragraph 78 purport to characterize ANILCA, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  11


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 11 of 39
to its plain language, meaning, and context are denied.

       79.     The allegations of paragraph 79 purport to characterize the Tax Act, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       80.     The allegations of paragraph 80 purport to characterize the Tax Act, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       81.     The allegations of paragraph 81 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       82.     Defendants admit that while the Coastal Plain program’s contribution to

global climate change is speculative, limited, and incremental in nature, this Decision

may have potential environmental impacts associated with the potential development and

continued use of fossil fuels, and otherwise deny the allegations of paragraph 82.

       83.     The allegations of the first sentence of paragraph 83 purport to characterize

the 2018 Intergovernmental Panel on Climate Change (IPCC) report, which speaks for

itself and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied. Defendants admit the allegations of the

second sentence of paragraph 83 that fossil fuel combustion is the largest source of

greenhouse gas emissions from human activities in the United States and otherwise deny

the remaining allegations.

       84.     The allegations of paragraph 84 purport to characterize the 2018 IPCC


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   12


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 12 of 39
report, which speaks for itself and provides the best evidence of its contents. Any

allegations contrary to its plain language, meaning, and context are denied.

       85.     The allegations of paragraph 85 purport to characterize the November 2018,

Fourth National Climate Assessment, which speaks for itself and provides the best

evidence of its contents. Any allegations contrary to its plain language, meaning, and

context are denied.

       86.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 86 and on that basis deny them.

       87.     The phrase “these unburnable reserve estimates” as used in the first

sentence of paragraph 87 is vague and ambiguous and Defendants cannot attribute

knowledge to it, and on that basis deny the allegations of the first sentence. The

allegations of the second sentence of paragraph 87 purport to characterize the 2018 IPCC

report, which speaks for itself and provides the best evidence of its contents. Any

allegations contrary to its plain language, meaning, and context are denied.

       88.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 88 and on that basis deny them.

       89.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 89 and on that basis deny them.

       90.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 90 and on that basis deny them.

       91.     Defendants lack knowledge and information sufficient to form a belief as to


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  13


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 13 of 39
the truth of the allegations of the first and third sentences of paragraph 91 and on that

basis deny them. Defendants admit the allegations of the second sentence of paragraph

91.

       92.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 92 and on that basis deny them.

       93.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 93 and on that basis deny them.

       94.     Defendants lack knowledge and information sufficient to form a belief as to

the truth of the allegations of paragraph 94 and on that basis deny them.

       95.     Defendants admit the allegations of the first sentence of paragraph 95 that

the Arctic ecosystem, including the Coastal Plain, is impacted by temperatures in Alaska

that have been warming more rapidly than the global average. Defendants lack

knowledge and information sufficient to form a belief as to the truth of the remaining

allegations of the first sentence of paragraph 95 and on that basis deny them. Defendants

admit the allegations of the second sentence of paragraph 95 that melting of sea ice,

boreal wildfire, and reduction of snow cover and permafrost can be related to climate

change, and otherwise deny the allegations.

       96.     Defendants admit the allegations of the first sentence of paragraph 96 that

annual average near-surface air temperatures have increased in Alaska and the Arctic,

and otherwise lack information sufficient to form a belief as to the truth of the remaining

allegations and on that basis deny them. Defendants admit the allegations of the second


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   14


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 14 of 39
sentence of paragraph 96 that thawing permafrost can result in release of carbon dioxide

and methane, and otherwise lack information sufficient to form a belief as to the truth of

the remaining allegations and on that basis deny them.

       97.     The allegations of paragraph 97 purport to characterize the final

environmental impact statement (EIS), which speaks for itself and provides the best

evidence of its contents. Any allegations contrary to its plain language, meaning, and

context are denied.

       98.     The allegations of paragraph 98 purport to characterize the 2018 IPCC

report and the final EIS, which speak for themselves and provide the best evidence of

their contents. Any allegations contrary to their plain language, meaning, and context are

denied.

       99.     The allegations of paragraph 99 purport to characterize the final EIS, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       100.    Defendants admit the allegations of the first sentence of paragraph 100.

Defendants lack knowledge and information sufficient to form a belief as to the truth of

the allegations of the second sentence of paragraph 100 and on that basis deny them.

       101.    The allegations of paragraph 101 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       102.    The allegations of paragraph 102 purport to characterize NEPA, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  15


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 15 of 39
to its plain language, meaning, and context are denied. The allegations of paragraph 102

consist of legal conclusions, to which no response is required. To the extent a response is

required, these allegations are denied.

       103.    The allegations of paragraph 103 purport to characterize Robertson v.

Methow Valley Citizens Council, 490 U.S. 332, 350 (1989), which speaks for itself and

provides the best evidence of its contents. Any allegations contrary to its plain language,

meaning, and context are denied. The allegations of paragraph 103 consist of legal

conclusions, to which no response is required. To the extent a response is required, these

allegations are denied.

       104.    The allegations of paragraph 104 purport to characterize Pit River Tribe v.

U.S. Forest Serv., 469 F.3d 768, 781 (9th Cir. 2006), which speaks for itself and provides

the best evidence of its contents. Any allegations contrary to its plain language, meaning,

and context are denied. The allegations of paragraph 104 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       105.    The allegations of paragraph 105 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 105 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  16


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 16 of 39
       106.    The allegations of paragraph 106 purport to characterize NEPA, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied. The allegations of paragraph 106

consist of legal conclusions, to which no response is required. To the extent a response is

required, these allegations are denied.

       107.    The allegations of paragraph 107 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 107 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       108.    The allegations of paragraph 108 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 108 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       109.    The allegations of paragraph 109 purport to characterize NEPA, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied. The allegations of paragraph 109

consist of legal conclusions, to which no response is required. To the extent a response is


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  17


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 17 of 39
required, these allegations are denied.

       110.    The allegations of paragraph 110 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 110 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       111.    The allegations of paragraph 111 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 111 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       112.    The allegations of paragraph 112 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 112 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       113.    The allegations of paragraph 113 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best


State of Washington v. Bernhardt                                    Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                 18


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 18 of 39
evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 113 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       114.    The allegations of paragraph 114 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 114 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       115.    The allegations of paragraph 115 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 115 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       116.    The allegations of paragraph 116 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 116 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are


State of Washington v. Bernhardt                                    Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                 19


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 19 of 39
denied.

       117.    The allegations of paragraph 117 purport to characterize Half Moon Bay

Fisherman’s Mktg. Ass’n v. Carlucci, 857 F.2d 505, 510 (9th Cir. 1988), which speaks

for itself and provides the best evidence of its contents. Any allegations contrary to its

plain language, meaning, and context are denied. The allegations of paragraph 117

consist of legal conclusions, to which no response is required. To the extent a response is

required, these allegations are denied.

       118.    The allegations of paragraph 118 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 118 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       119.    The allegations of paragraph 119 purport to characterize the referenced

NEPA implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language, meaning, and

context are denied. The allegations of paragraph 119 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       120.    Defendants admit the allegations of paragraph 120.

       121.    Defendants admit the allegations of paragraph 121 that nearly all State


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   20


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 20 of 39
Plaintiffs submitted comments on the draft EIS, asserting various alleged inadequacies,

and otherwise deny the allegations. The allegations of paragraph 121 purport to

characterize Plaintiffs’ comments on the draft EIS, which speak for themselves and

provide the best evidence of their contents. Any allegations contrary to their plain

language, meaning, and context are denied.

       122.    The allegations of paragraph 122 purport to characterize public comments

on the draft EIS, which speak for themselves and provide the best evidence of their

contents. Any allegations contrary to their plain language, meaning, and context are

denied.

       123.    Defendants admit the allegations of paragraph 123.

       124.    Defendants admit the allegations of paragraph 124.

       125.    The allegations of paragraph 125 purport to characterize the record of

decision (ROD), which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to its plain language, meaning, and context are denied.

       126.    The allegations of paragraph 126 appear to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       127.    Defendants admit the allegations of the first sentence of paragraph 127. The

allegations of the second sentence of paragraph 127 appear to characterize the ROD,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied. Defendants deny the


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  21


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 21 of 39
allegations of the third sentence of paragraph 127.

       128.    Defendants deny the allegations of paragraph 128.

       129.    The allegations of paragraph 129 purport to characterize the ROD, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       130.    The allegations of paragraph 130 purport to characterize the ROD, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       131.    The allegations of paragraph 131 purport to characterize the ROD, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       132.    Defendants deny the allegations of paragraph 132 that the ROD “adopts an

interpretation of the rights-of-way provision that overrides the 2,000 acre surface

development limit[.]” The remaining allegations of paragraph 132 purport to characterize

the ROD, which speaks for itself and provides the best evidence of its contents. Any

allegations contrary to its plain language, meaning, and context are denied.

       133.    The allegations of paragraph 133 purport to characterize the ROD and final

EIS, which speak for themselves and provide the best evidence of their contents. Any

allegations contrary to their plain language, meaning, and context are denied. Defendants

deny any allegations of paragraph 133 that the ROD and final EIS were deficient in any

way.


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  22


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 22 of 39
       134.    Defendants deny the allegations of paragraph 134.

       135.    The allegations of paragraph 135 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       136.    The allegations of paragraph 136 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       137.    Defendants deny the allegations of paragraph 137.

       138.    The allegations of the first sentence of paragraph 138 appear to characterize

the final EIS, which speak for themselves and provide the best evidence of their contents.

Any allegations contrary to their plain language, meaning, and context are denied. The

allegations of the second sentence of paragraph 138 consist of legal conclusions, to which

no response is required. To the extent a response is required, these allegations are denied.

       139.    Defendants admit the allegations of paragraph 139 that each action

alternative could have an impact on the ecology, wildlife, wilderness, and recreational

values of the Arctic Refuge, including to migratory bird populations, and otherwise deny

the remaining allegations of paragraph 139.

       140.    Defendants admit the allegations of paragraph 140 that each action

alternative could have an impact on greenhouse gas emissions, the climate, and the

hydrology and habitat of the Coastal Plain, and otherwise deny the remaining allegations

of paragraph 140.


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  23


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 23 of 39
       141.    Defendants deny the allegations of paragraph 141.

       142.    The allegations of paragraph 142 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       143.    Defendants deny the allegations of paragraph 143.

       144.    The allegations of paragraph 144 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       145.    Defendants admit the allegations of paragraph 145 that the final EIS

discloses the possibility of impacts associated with direct and indirect greenhouse gas

emissions, and otherwise deny the allegations of paragraph 145.

       146.    The allegations of paragraph 146 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       147.    The allegations of paragraph 147 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       148.    The allegations of paragraph 148 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       149.    The allegations of paragraph 149 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  24


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 24 of 39
       150.    The allegations of paragraph 150 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       151.    The allegations of paragraph 151 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       152.    Defendants deny the allegations of paragraph 152.

       153.    Defendants admit the allegations of paragraph 153 that eventual

development of Coastal Plain oil and gas will involve various challenges and related

expense, including remote location(s), environmental conditions, and lack of existing

infrastructure. The term “particularly” as used in paragraph 153 is vague and ambiguous

and Defendants cannot attribute knowledge to it, and on that basis deny the remaining

allegations of paragraph 153.

       154.    The allegations of paragraph 154 appear to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       155.    Defendants deny the allegations of the first and second sentences of

paragraph 155. The allegations of the third sentence of paragraph 155 appear to

characterize the final EIS, which speaks for itself and provides the best evidence of its

contents. Any allegations contrary to its plain language, meaning, and context are denied.

       156.    The allegations of the first sentence of paragraph 156 consists of Plaintiffs’


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   25


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 25 of 39
speculation and opinion, the truth as to which Defendants lack sufficient knowledge or

information to form a belief, and on that basis Defendants deny them. Defendants deny

the allegations of the second sentence of paragraph 156.

       157.    The allegations of paragraph 157 purport to characterize the final EIS,

which speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

       158.    Defendants deny the allegations of paragraph 158.

       159.    The allegations of paragraph 159 purport to characterize NEPA, which

speaks for itself and provides the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       160.    Defendants admit the allegations of paragraph 160 that the social cost of

carbon was a federally developed tool to assist agencies in evaluating the benefits of

reducing carbon dioxide, and otherwise deny the allegations.

       161.    The allegations of the first sentence of paragraph 161 purport to

characterize the final EIS, which speaks for itself and provides the best evidence of its

contents. Any allegations contrary to its plain language, meaning, and context are denied.

The allegations of the second sentence of paragraph 161 consist of legal conclusions, to

which no response is required. To the extent a response is required, these allegations are

denied.

       162.    Defendants deny the allegations of paragraph 162.

       163.    Defendants admit the allegations of paragraph 163 that methane’s potential


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  26


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 26 of 39
to trap heat in the atmosphere is many times greater than carbon dioxide, and otherwise

deny the allegations.

       164.    Defendant’s admit the allegations in paragraph 164 that methane

contributes to climate change impacts, and otherwise deny the allegations.

       165.    Defendants deny the allegations of paragraph 165.

       166.    The allegations of paragraph 166 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       167.    Defendants deny the allegations of paragraph 167.

       168.    Defendants deny the allegations of paragraph 168.

       169.    Defendants deny the allegations of paragraph 169.

       170.    Defendants admit the allegations of paragraph 170 that following Congress’

authorization of the Leasing Program, lead experts from BLM, FWS, and other agencies

identified actions to implement successfully the Leasing Program, including conducting

studies to obtain the best available science and gathering baseline data necessary to assess

potential impacts of development. Defendants deny the remaining allegations of

paragraph 170.

       171.    Defendants deny the allegations of paragraph 171.

       172.    The allegations of paragraph 172 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       173.    The allegations of paragraph 173 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  27


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 27 of 39
       174.    Defendants deny the allegations of paragraph 174.

       175.    Regardless of the age of data relied upon, Defendants deny the allegations

of paragraph 175 that they relied upon stale data. Defendants deny any remaining

allegations of paragraph 175.

       176.    Defendants admit the allegations of paragraph 176 that decisions involving

the Leasing Program will involve consideration of various information including

geographic, population, and impact data. Defendants deny the remaining allegations of

paragraph 176.

       177.    Defendants deny the allegations of paragraph 177.

       178.    Defendants deny the allegations of paragraph 178.

                                   CLAIMS FOR RELIEF

       179.    The allegations of paragraph 179 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       180.    The allegations of paragraph 180 consist of legal conclusions, to which no

response is required. To the extent a response is required, these allegations are denied.

       181.    The allegations of the first sentence of paragraph 181 consist of legal

  conclusions, to which no response is required. To the extent a response is required,

  these allegations are denied. Defendants lack knowledge and information sufficient to

  form a belief as to the truth of the allegations of the second sentence of paragraph 181

  and on that basis deny them.

       182.    Defendants admit the allegations of the first sentence of paragraph 182


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   28


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 28 of 39
  that environmental effects can occur across political borders, and otherwise deny the

  allegations. Defendants lack knowledge and information sufficient to form a belief as

  to the truth of the allegations of the remaining sentences of paragraph 182 and on that

  basis deny them.

       183.    The allegations of the first and second sentences of paragraph 183 purport

  to characterize the final EIS and ROD, respectively, which speak for themselves and

  provide the best evidence of their contents. Any allegations contrary to their plain

  language, meaning, and context are denied. Defendants deny the allegations of the

  remaining sentences of paragraph 183.

       184.    Defendants admit the allegations of paragraph 184 that numerous bird

  species’ migratory pathways include the Coastal Plain, other continents and the

  flyways of the continental United States, and that the Coastal Plain provides

  important habitat for many of these species, and otherwise deny the allegations of

  paragraph 184.

       185.    Defendants lack knowledge and information sufficient to form a belief as

  to the truth of the allegations of the first sentence of paragraph 185 and on that basis

  deny them. Defendants deny the allegations of the second sentence of paragraph 185.

       186.    The allegations of the first sentence of paragraph 186 consist of legal

  conclusions, to which no response is required. To the extent a response is required,

  these allegations are denied. Defendants admit the allegations of the second sentence

  of paragraph 186. The allegations of the third sentence of paragraph 186 consist of


State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   29


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 29 of 39
  legal conclusions, to which no response is required. To the extent a response is

  required, these allegations are denied. Defendants deny the allegations of the fourth

  sentence of paragraph 186.

       187.    The allegations of paragraph 187 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied, and Defendants deny that Plaintiffs are entitled to the relief sought or any

  form of relief.

                                   FIRST CAUSE OF ACTION

       188.    The responses to paragraphs 1 through 187 are incorporated here by

  reference.

       189.    The allegations of paragraph 189 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       190.    The allegations of paragraph 190 purport to characterize the

  Administrative Procedure Act (APA), which speaks for itself and provides the best

  evidence of its contents. Any allegations contrary to its plain language, meaning, and

  context are denied.

       191.    The allegations of paragraph 191 purport to characterize Motor Vehicle

  Mfrs. Ass’n, Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983), which

  speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  30


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 30 of 39
       192.    The allegations of paragraph 192 purport to characterize the Refuge Act

  and ANILCA, which speak for themselves and provide the best evidence of their

  contents. Any allegations contrary to their plain language, meaning, and context are

  denied.

       193.    The allegations of paragraph 193 purport to characterize ANILCA, PLO

  2214, and Tax Act, which speak for themselves and provide the best evidence of their

  contents. Any allegations contrary to their plain language, meaning, and context are

  denied.

       194.    The allegations of paragraph 194 purport to characterize ANILCA, which

  speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       195.    The allegations of paragraph 195 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       196.    The allegations of paragraph 196 purport to characterize the Tax Act,

  which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       197.    The allegations of paragraph 197 purport to characterize the Refuge Act,

  which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       198.    The allegations of paragraph 198 purport to characterize ANILCA and


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  31


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 31 of 39
  Refuge Act implementing regulations, which speak for themselves and provide the

  best evidence of their contents. Any allegations contrary to their plain language,

  meaning, and context are denied.

       199.    The allegations of paragraph 199 purport to characterize the Refuge Act,

  which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       200.    The allegations of paragraph 200 purport to characterize Refuge Act

  implementing regulations, which speak for themselves and provide the best evidence

  of their contents. Any allegations contrary to their plain language, meaning, and

  context are denied.

       201.    The allegations of paragraph 201 purport to characterize the Refuge Act,

  which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       202.    The allegations of paragraph 202 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       203.    The allegations of paragraph 203 purport to characterize the Refuge Act,

  which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       204.    The allegations of paragraph 204 purport to characterize the Refuge Act,

  which speaks for itself and provides the best evidence of its contents. Any allegations


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  32


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 32 of 39
  contrary to its plain language, meaning, and context are denied.

       205.    The allegations of paragraph 205 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       206.    The allegations of paragraph 206 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

                               SECOND CAUSE OF ACTION

       207.    The responses to paragraphs 1 through 206 are incorporated here by

  reference.

       208.    The allegations of paragraph 208 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       209.    The allegations of paragraph 209 purport to characterize NEPA, which

  speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       210.    The allegations of paragraph 210 purport to characterize NEPA and the

  referenced implementing regulations, which speak for themselves and provide the

  best evidence of their contents. Any allegations contrary to their plain language,

  meaning, and context are denied.

       211.    The allegations of paragraph 211 purport to characterize NEPA and the


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  33


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 33 of 39
  referenced implementing regulations, which speak for themselves and provide the

  best evidence of their contents. Any allegations contrary to their plain language,

  meaning, and context are denied.

       212.    The allegations of paragraph 212 purport to characterize the Refuge Act

  and ANILCA, which speak for themselves and provide the best evidence of their

  contents. Any allegations contrary to their plain language, meaning, and context are

  denied.

       213.    Defendants deny the allegations of paragraph 213.

       214.    The allegations of paragraph 214 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       215.    Defendants deny the allegations of paragraph 215.

       216.    The allegations of paragraph 216 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       217.    The allegations of paragraph 217 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

                                   THIRD CAUSE OF ACTION

       218.    The responses to paragraphs 1 through 217 are incorporated here by

  reference.


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  34


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 34 of 39
       219.    The allegations of paragraph 219 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       220.    The allegations of paragraph 220 purport to characterize Methow Valley

  Citizens Council, 490 U.S. at 350, which speaks for itself and provides the best

  evidence of its contents. Any allegations contrary to its plain language, meaning, and

  context are denied.

       221.    The allegations of paragraph 221 purport to characterize NEPA and the

  referenced implementing regulations, which speak for themselves and provide the

  best evidence of their contents. Any allegations contrary to their plain language,

  meaning, and context are denied.

       222.    The allegations of paragraph 222 purport to characterize the referenced

  NEPA implementing regulations, which speak for themselves and provide the best

  evidence of their contents. Any allegations contrary to their plain language, meaning,

  and context are denied.

       223.    Defendants deny the allegations of paragraph 223.

       224.    Defendants deny the allegations of paragraph 224.

       225.    Defendants deny the allegations of paragraph 225.

       226.    The allegations of paragraph 226 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  35


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 35 of 39
                               FOURTH CAUSE OF ACTION

       227.    The responses to paragraphs 1 through 226 are incorporated here by

  reference.

       228.    The allegations of paragraph 228 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       229.    The allegations of paragraph 229 purport to characterize the referenced

  NEPA implementing regulations, which speak for themselves and provide the best

  evidence of their contents. Any allegations contrary to their plain language, meaning,

  and context are denied.

       230.    The allegations of paragraph 230 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       231.    The allegations of paragraph 231 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       232.    The allegations of paragraph 232 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       233.    The allegations of paragraph 233 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  36


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 36 of 39
  denied.

       234.    The allegations of paragraph 234 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

                                   FIFTH CAUSE OF ACTION

       235.    The responses to paragraphs 1 through 234 are incorporated here by

  reference.

       236.    The allegations of paragraph 236 purports to characterize the Tax Act,

  which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       237.    The allegations of paragraph 237 purports to characterize the Tax Act,

  which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, and context are denied.

       238.    The allegations of paragraph 238 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       239.    The allegations of paragraph 239 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are

  denied.

       240.    The allegations of paragraph 240 consist of legal conclusions, to which

  no response is required. To the extent a response is required, these allegations are


State of Washington v. Bernhardt                                     Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                  37


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 37 of 39
     denied.

         241.    The allegations of paragraph 241 consist of legal conclusions, to which

     no response is required. To the extent a response is required, these allegations are

     denied.

         242.    The allegations of paragraph 242 consist of legal conclusions, to which

     no response is required. To the extent a response is required, these allegations are

     denied.

                                    RELIEF REQUESTED

         The remainder of the Complaint constitutes Plaintiffs’ request for relief, to which

no response is required. To the extent a response may be deemed required, Defendants

deny that Plaintiffs are entitled to the relief sought or any form of relief.

                                     GENERAL DENIAL

         Defendants deny any allegations of the Complaint, whether express or implied,

including any allegations reflected in the Complaint’s section headings, that are not

specifically admitted, denied, or qualified herein.

                                   AFFIRMATIVE DEFENSES

1.       Plaintiffs fail to state a claim upon which relief may be granted.

2.       Plaintiffs lack standing to bring some or all of their claims.

3.        Some Plaintiffs have failed to exhaust administrative remedies.

4.       Plaintiffs have failed to properly establish subject matter jurisdiction.

5.       Plaintiffs have failed to demonstrate that some or all of their claims are ripe


State of Washington v. Bernhardt                                          Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                       38


          Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 38 of 39
       for judicial review.


DATED: November 17, 2020.                    PAUL E. SALAMANCA
                                             Deputy Assistant Attorney General
                                             United States Department of Justice
                                             Environment and Natural Resources Div.

                                             /s/ Paul A. Turcke
                                             PAUL A. TURCKE
                                             Idaho Bar No. 4759
                                             Trial Attorney
                                             Natural Resources Section
                                             P.O. Box 7611 Washington, D.C. 20044
                                             202-353-1389 || 202-305-0506 (fax)
                                             paul.turcke@usdoj.gov

                                             Counsel for Defendants

Of Counsel:

MIKE GIERYIC
Office of the Regional Solicitor
U.S. Department of the Interior
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-1420
mike.gieryic@sol.doi.gov



                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                       /s/ Paul A. Turcke
                                           Paul A. Turcke




State of Washington v. Bernhardt                                      Case No. 20-cv-00224-SLG
DEFS.’ ANSWER TO COMPLAINT                                                                   39


        Case 3:20-cv-00224-SLG Document 50 Filed 11/17/20 Page 39 of 39
